RESPONSE TO AMENDMENT
1.       Applicant’s claims and remarks filed on 4/26/2021 and  6/30/20201 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
. 
INFORMATION DISCLOSURE STATEMENT
2. No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 101
4.	         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a pulverulent semisynthetic material comprising a powder, derived from a natural marine biomaterial having an organic fraction and mineral fraction said mineral fraction being supplemented with amorphous calcium carbonate, The natural marine biomaterial is the aragonitic inner layer of the shell of bivalve molluscs selected from the group of  Pinctadines and Tridacnes and the insoluble and soluble biopolymers are extracted from the aragonitic inner of the shell of the bivalve molluscs selected from the group of Pinctadines and Tridacnes. The claim recites the pulverulent semisynthetic material is bioabsorbable and the amorphous calcium carbonate is formed by carbonation of crystalline calcium carbonate at a temperature between 800) C and 100°C during at least 20 minutes. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

Clearly, the invention recited in claims 1-12 is drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon. Here, the answer is yes, since the claim recites natural products.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-3 and 6-12 the answer is no.  There is not a practical application of the law of nature. Step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept. Each of these components are individually known to be natural products, and using the guidance provided in the Examination and Training Guidelines 35 U.S.C. 101 at of the natural products does not produce a property or characteristic that is markedly different compared to the individual natural components.
The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference from what exists in nature. As such, the claimed mixture (composition) is not markedly different from what exists in nature.
Further, even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature.
The claims recite the mineral component is supplemented with amorphous calcium carbonate but this reads on addition of more natural amorphous calcium carbonate and does not necessarily require that it is synthetic. Further, the recitation in the claim semisynthetic does not overcome the 101 because there is no clear recitation of “synthetic” material. Supplemented could just merely be added by mixing more of the natural product. The claims are still patent ineligible regardless if there is a  recitation of specific amounts or ratios because each naturally occurring product would still be structurally identical to what exists in nature - unless the specific combination of natural products interacted and chemically produced a materially different chemical property (e.g. the mixture of sulfur, charcoal, and potassium nitrate in a specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). Simply, the supplemented amorphous calcium carbonate  in nature still have the same chemical structure and the same chemical/physical properties of  amorphous calcium carbonate. http://www.uspto.gov/patents/law/exam/2014 eligibility qrs.pdf, the instant claims are to subject matter that appear to be a product or a combination of products of nature and therein still be patent ineligible under 35 U.S.C. 101, even if human activity (e.g. combining two natural products into a single composition) is required. The claims recite a naturally occurring composition as the insoluble and soluble biopolymer are extracted from shells of bivalve molluscs. While the claim recites “semisynthetic” the semisynthetic material is derived from a natural marine biomaterial so there is no clear synthetic, non-naturally occurring material set forth in the claims. As such the claims fail to recite subject matter which is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections- 35 USC § 112
5.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the natural marine biomaterial is the aragonitic inner layer of the shell of bivalve mollusk selected from the group consisting of Pinctadines and Tridacnes, said aragonitic layer being in pulverulent form however, this is already encompassed by claim 1 that recites “the crystalline calcium carbonate is from an aragonitic inner layer of shell of bivalve molluscs selected from the group consisting of Pinctadines and Tridacnes” and “a pulvurulent semisynthetic material”. Thus, it is not clear how claim 2 is further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Drai et al. (US 2011/0004218)  in view of Meiron et al. (US 2015/0374747). 
Drai et al. (US 2011/0004218) (hereinafter Drai et al.) disclose mechano-structured nacre by mechanosynthesis of nacre powder (abstract). Nacre is an organomineral complex secreted by certain molluscs and composed of crystallized calcium carbonate (para 0002). The aragonitic nacre from the shell of bivalves, such as Pinctada maxima or other pinctadas and Tridacnae gigas, possesses a crystalline microstructure comparable to that of a natural nano-composite. In fact, the elementary component of nacre is a biogenic, organomineral and aragonitic crystal which is associated with and linked to other biocrystals by the organic matter resulting from the glycoprotein synthesis of specialized cells. These biocrystals are surrounded and separated by nanostructured organic matter made up of fibrils with sizes ranging from to 100 nanometers according to whether they are intercrystalline or interlamellar (para 0007). Mechanosynthesis (or synthesis by mechanical route) is a mechanical method which consists of grinding micrometric powders, making it possible, under the effect of a succession of mechanical impacts on the particles inside a container, to obtain modified materials in the form of powder of nanometric size (para 0019). In the process of the invention of Drai, a nacre powder to be treated, having an average volume diameter comprised between 1 and 20 microns, is preferentially used in order to limit the duration and the number of grinding cycles (para 0026). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The nacre utilized in the process of the invention is obtained from the nacre test of the shell of bivalves chosen from the group comprising Pinctada maxima, Pinctada margaritifera or other Pinctadas, Tridacnae gigas, and mixtures thereof (para 0029). Drai et al. disclose according to an embodiment of the invention, the nacre powder to be treated is ground together with at least one material other than nacre. The reference does not specifically recite that the material is bioabsorbable however, since the structural features of the claim are met and the powder is derived from the same material as claimed, it would follow that the property of being bioabsorbable would also be met. This material other than nacre is chosen from the group comprising more than 90%-deacetylated chitosan powder, chitin, algae, insoluble and soluble biopolymers extracted from the nacreous test and from the outer shell of the abovementioned bivalves, copper sulphate zinc oxide, gold or silver, and mixtures thereof (para 0071 and claim 27).  Drai et al. does not specifically state “pulverulent” however, by definition the term pulverulent is defined as consisting of fine particles, powdery or crumbly and Drai et al disclose powders. A powder by definition is a dry bulk solid composited of many very fine particles. As such the recitation of powder of Drai et al. is considered to meet the term pulverulent. Drai et al. disclose using the inner shell of valve mollsuc (para 0027-0028). The aragonitic nacre from the shell of bivalves such as pinctada maxima or other pinctadas and Tridacne gigas are disclosed (para 0007 and 0022-0023, Ex. 3).Additionally, the source of which crystalline calcium carbonate is derived is given little patentable weight to a product claim as the end product requires supplemented amorphous calcium carbonate and the patentability of a product does not depend on its method.
	Drai et al. disclose “very little amounts of amorphous calcium carbonate” and does not disclose the mineral fraction is supplemented with amorphous calcium phosphate. 
Meiron et al. (US 2015/0374747) (hereinafter Meiron et al.) disclose accelerating bone growth  which employs the administration of a composition containing stable amorphous calcium carbonate (ACC) (abstract). The method comprises administering the composition following the implant insertion stage of the osseointegration procedure, following the abutment insertion stage of the osseointegration procedure or combination thereof. The osseointegration procedure comprises an orthopedic implant integration (para 0026). Meiron et al. disclose the invention relates to compositions comprising stable amorphous calcium carbonate for rapidly and effectively promoting bone growth and the compositions of the present invention may beneficially be used for accelerating healing of bone fractures resulting from injuries or from surgical operations (para 0020). The composition may be powders (para 0042).  Meiron et al. disclose in nature, ACC is utilized by a small number of organisms, mainly crustaceans and other invertebrates that developed capabilities for stabilizing ACC in transient mineral deposition sites. These organisms require an exceptional efficient mineral source for the periodical mobilization, absorption and precipitation of calcium. In some crustaceans, such as the freshwater crayfish, ACC is stored in large quantities in specialized transient storage organs, named the Gastrolith (para 0016). The amorphous calcium carbonate based compositions according to the present invention were found to be superior calcium sources over commonly marketed calcium supplements during the bone repair process (para 0061). Compositions comprising ACC have a surprising effect on active mineralization during bone remodeling thus accelerating fracture healing process (para 0062). The stable amorphous calcium carbonate rapidly and effectively promote bone growth (para 0020). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further supplement the mineral fraction of the bone composition of Desai with amorphous calcium carbonate. One would have been motivated to do so in view of Meiron et al. which disclose amorphous calcium carbonate based compositions are superior calcium sources during the bone repair process and compositions comprising ACC have a surprising effect on active mineralization during bone remodeling thus accelerating fracture healing process. 

7.	Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Drai et al. (US 2011/0004218)  in view of Meiron et al. (US 2015/0374747), Ishikawa et al. (US 20170252480) and evidenced by Simp et al. (US 2008/0069852).
It is believed that Meiron provides motivation to add amorphous calcium carbonate and is not limited to oral administration. However, for completeness of prosecution the following rejections address oral and bone substitute uses of amorphous calcium carbonate. 
 Drai et al. disclose mechano-structured nacre by mechanosynthesis of nacre powder (abstract). Nacre is an organomineral complex secreted by certain molluscs and composed of crystallized calcium carbonate (para 0002). The aragonitic nacre from the shell of bivalves, such as Pinctada maxima or other pinctadas and Tridacnae gigas, possesses a crystalline microstructure comparable to that of a natural nano-composite. In fact, the elementary component of nacre is a biogenic, organomineral and aragonitic crystal which is associated with and linked to other biocrystals by the organic matter resulting from the glycoprotein synthesis of specialized cells. These biocrystals are surrounded and separated by nanostructured organic matter made up of fibrils with sizes ranging from to 100 nanometers according to whether they are intercrystalline or interlamellar (para 0007). Mechanosynthesis (or synthesis by mechanical route) is a mechanical method which consists of grinding micrometric powders, making it possible, under the effect of a succession of mechanical impacts on the particles inside a container, to obtain modified materials in the form of powder of nanometric size (para 0019). In the process of the invention of Drai, a nacre powder to be treated, having an average volume diameter comprised between 1 and 20 microns, is preferentially used in order to limit the duration and the number of grinding cycles (para 0026). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The nacre utilized in the process of the invention is obtained from the nacre test of the shell of bivalves chosen from the group comprising Pinctada maxima, Pinctada margaritifera or other Pinctadas, Tridacnae gigas, and mixtures thereof (para 0029). Drai et al. disclose according to an embodiment of the invention, the nacre powder to be treated is ground together with at least one material other than nacre. The reference does not specifically recite that the material is bioabsorbable however, since the structural features of the claim are met and the powder is derived from the same material as claimed, it would follow that the property of being bioabsorbable would also be met. This material other than nacre is chosen from the group comprising more than 90%-deacetylated chitosan powder, chitin, algae, insoluble and soluble biopolymers extracted from the nacreous test and from the outer shell of the abovementioned bivalves, copper sulphate zinc oxide, gold or silver, and mixtures thereof (para 0071 and claim 27).  Drai et al. does not specifically state “pulverulent” however, by definition the term pulverulent is defined as consisting of fine particles, powdery or crumbly and Drai et al disclose powders. A powder by definition is a dry bulk solid composited of many very fine particles. As such the recitation of powder of Drai et al. is considered to meet the term pulverulent. Drai et al. disclose using the inner shell of valve mollsuc (para 0027-0028). The aragonitic nacre from the shell of bivalves such as pinctada maxima or other pinctadas and Tridacne gigas are disclosed (para 0007 and 0022-0023, Ex. 3).Additionally, the source of which crystalline calcium carbonate is derived is given little patentable weight to a product claim as the end product requires supplemented amorphous calcium carbonate and the patentability of a product does not depend on its method.
Drai et al. disclose “very little amounts of amorphous calcium carbonate” and does not disclose the mineral fraction is supplemented with amorphous calcium phosphate. 
Meiron et al. disclose accelerating bone growth  which employs the administration of a composition containing stable amorphous calcium carbonate (ACC) (abstract). The method comprises administering the composition following the implant insertion stage of the osseointegration procedure, following the abutment insertion stage of the osseointegration procedure or combination thereof. The osseointegration procedure comprises an orthopedic implant integration (para 0026). Meiron et al. disclose the invention relates to compositions comprising stable amorphous calcium carbonate for rapidly and effectively promoting bone growth and the compositions of the present invention may beneficially be used for accelerating healing of bone fractures resulting from injuries or from surgical operations (para 0020). The composition may be powders (para 0042).  Meiron et al. disclose in nature, ACC is utilized by a small number of organisms, mainly crustaceans and other invertebrates that developed capabilities for stabilizing ACC in transient mineral deposition sites. These organisms require an exceptional efficient mineral source for the periodical mobilization, absorption and precipitation of calcium. In some crustaceans, such as the freshwater crayfish, ACC is stored in large quantities in specialized transient storage organs, named the Gastrolith (para 0016). The amorphous calcium carbonate based compositions according to the present invention were found to be superior calcium sources over commonly marketed calcium supplements during the bone repair process (para 0061). Compositions comprising ACC have a surprising effect on active mineralization during bone remodeling thus accelerating fracture healing process (para 0062). The stable amorphous calcium carbonate rapidly and effectively promote bone growth (para 0020). 
Meiron may focus on preferring oral administered compositions however, bone replacement is contemplated and  Ishikawa et al. (US 20170252480) (hereinafter Ishikawa et al.)  disclose bone replacement materials (para 0408) and that amorphous calcium carbonate has a higher solubility that vaterite (para 0626) and vaterite is effective when rapid bone replacement is expected (para 0624) and that amorphous calcium carbonate is suitable when bone replacement equal to or faster than vaterite is desired (para 0626). In other words, suitable for rapid bone replacement. Simp et al. (US 2008/0069852) provides further evidence that amorphous calcium phosphate are known as “bone substitute materials” (para 0014). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further supplement the mineral fraction of the bone composition of Desai with amorphous calcium carbonate. One would have been motivated to do so in view of Meiron et al. which disclose amorphous calcium carbonate based compositions are superior calcium sources during the bone repair process and compositions comprising ACC have a surprising effect on active mineralization during bone remodeling thus accelerating fracture healing process. Ishikawa et al. disclose amorphous calcium carbonate in bone replacement materials for the same purpose of Meiron which is fast bone replacement and Simp provides evidence that amorphous calcium phosphate are known bone substitute materials.


RESPONSE TO ARGUMENTS
8.	Applicants’ arguments and declaration have been carefully considered and are not persuasive for the reasons below. 
Applicants argue that additional tests were carried out to compare the claimed pulverulent semisynthetic material which includes supplemented amorphous calcium, to that of the powder described in US 2011/004218 which may include amorphous calcium carbonate in very small quantity. The pulverulent semisynthetic material according to claim 1 and in agreement with Example 3 was produced and a micronized nacre powder according to Example 1 of US 2011/0004218 was produced (as seen in the figures provided on pages 4-6 in the declaration). Applicants argue that the amorphous calcium carbonate formed by carbonation of crystalline calcium carbonate at a temperature between 800 to 1100°C during at least 20 min provides adhesive properties and plasticity to the claimed pulverulent semisynthetic material and the micronized material of US 2011/004218 does not have the adhesive properties and plasticity even though it comprises amorphous calcium carbonate. 
	In response, Applicants declaration and arguments are not found persuasive for the following reasons. The Experiment does not demonstrate these properties are achieved due to heating as the Examiner admitted in the office action US 2011/004218 does not supplement with amorphous calcium carbonate and that is what Meiron  was relied upon. A very small amount of amorphous calcium carbonate is present in US 2011/004218. The instant claims recite amorphous calcium carbonate. Page 20 of the instant specification recites that “ the calcium carbonate recovered after extraction of the above biopolymers is submitted to thermal treatment between 800 and 1100°C, lasting 20 to 40 min, then cooled slowly in the open air. This phenomenon is carbonation, according to the following reaction:
CaCO3+ thermal treatment [Wingdings font/0xE0] Ca(OH)2 + CO2 [Wingdings font/0xE0] CaCO3 + H2O
 In this reaction, the calcium carbonate is transformed chemically, becoming lime, and then under the action of CO2 and humidity it becomes amorphous calcium carbonate again.This chemical transformation takes place over several days, depending on the ambient hygrometry.” The instant specification indicates that amorphous calcium carbonate is reformed. There is no indication that the temperature step changes the amorphous calcium carbonate properties from the naturally occurring as the end product is still amorphous calcium carbonate that is reformed. Applicants compared to the methods of Drai however, very small amounts of amorphous calcium phosphate were present and Meiron et al. addressed this deficiency. The fact that the amorphous calcium carbonate may have different adhesively might be due to the fact that there is very little amorphous calcium carbonate. Claim 1 merely requires amorphous calcium phosphate. Applicants have not demonstrated that it is this that is different from the naturally occurring product nor that heating amorphous calcium carbonate is achieving a different amorphous calcium carbonate as argued and recited by the claim. Applicants merely compared one Example method of Drai to Example 3 of the present application and said that the amorphous calcium carbonate formed by the heating provides adhesive properties and plasticity however, there is no evidence that this was in fact due to the heating step as “very little amounts” of amorphous calcium phosphate were even present. Additionally, a product does not depend on its method of production. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The end result is that amorphous calcium carbonate is present which was demonstrated by the combined teachings of Drai and Meiron.  
Applicants further argue that Drai fails to suggest adding an amorphous calcium carbonate formed by such process to a mineral fraction would improve the adhesive powder therefore a skilled person would not have expected that the pulvurulent semisynthetic material of the present invention can be used for manufacturing bone substitute  are maintained on and in the fracture site. 
This is not found persuasive because Drai states “very little amorphous calcium carbonate” and there is no evidence that it is solely due to the heating step that can achieve these properties. Moreover, the Examiner did not rely on Drai alone to show addition of amorphous calcium carbonate. Drai explicitly states that the mechanostructured nacre is used, in particular on implants and bone substitute pieces on which the mechano-structure nacre is deposited (abstract and para 0001).  
Applicants argue that Meiron  is directed to orally-administrable composition requiring both a stable calcium carbonate and a stabilizer for acceleration of bone growth and bone repair. Meiron does not relate to the manufacture of a bone substitute or suggest obtaining the amorphous calcium carbonate formed by carbonation of crystalline calcium carbonate at temperature between 800-1100 °C for at least 20 minutes, wherein the crystalline calcium carbonate is from an aragonitic inner layer of a Pinctadines or Tridacnes bivalve mollusk shell. Much less that such carbonation would provide adhesive powder and plasticity. 
In response, the Examiner maintains the previous position that Meiron et al. is not limited to orally administering as it recites “in other embodiments the compositions are orally administered” and thus are not exclusive to orally administer. Whether the composition is intended for oral use is regarded as intended use of the composition. Meiron et al. disclose compositions in the form of a powder (para 0042 and 0092) as well as Drai (form of powder para 0003). The intended use of the inventions, oral vs. implant do not result in a structural difference as both teach powder form.  Meiron et al. merely disclose that an advantage of the composition is low toxicity and high safety for oral administration purposes (para 0091). One of ordinary skill in the art would expect the accelerated bone growth whether it’s ingested or implanted because either way it ends up absorbed in the body. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The abstract does not limit the compositions of Meiron to oral is it states “further provided are the orally-administrable pharmaceutical compositions”. Meiron et al. discloses that amorphous calcium carbonate accelerates bone growth which may be in a powder form thus it is combinable with the powders of Drai for the  purpose of using amorphous calcium carbonate for accelerated bone growth. As it was disclosed, compositions comprising ACC have surprising effect on active mineralization during bone remodeling.  Drai also discloses for use of bone and dental implants (para 0083) and disclose that  mechano-structured nacre and/or the mechano-structured biomaterial according to the invention can also be used in other fields such as the medical, pharmaceutical or veterinary fields, in particular in the formulation of eye lotion, ophthalmic gel and cream, optionally in combination with medicamentous substances such as antibiotics, anti-inflammatories and vasodilators (para 00730). Furthermore, Meiron also disclose integration of dental implants (para 0026). Meiron discloses the compositions of the present invention may be used for bone growth acceleration in dental implants osseointegration (para 0081). The reference states that the compositions may preferably be administered orally (para 0091) and thus is not limited just preferred. Amorphous calcium carbonate based compositions are superior calcium sources during the bone repair process and compositions comprising ACC have a surprising effect on active mineralization during bone remodeling accelerating bone growth.The stable amorphous calcium carbonate rapidly and effectively promote bone growth (para 0020). 
Meiron et al. disclose that “ the compositions of the present invention may be used for bone growth acceleration in dental implants osseointegration. Additionally or alternatively, the compositions may be used for bone growth acceleration in orthopedic implants osseointegration. The implants may include a variety of biocompatible structures designed to engage the skeletal structure of the body to replace or support a bone structure, including specifically dental implants, craniofacial structures and bone and joint replacement component parts (para 0081). In other words a bone substitute. 
Meiron may focus on preferring oral however, bone replacement is contemplated and  Ishikawa et al. (US 20170252480) (hereinafter Ishikawa et al.)  disclose bone replacement materials (para 0408) and that amorphous calcium carbonate has a higher solubility that vaterite (para 0626) and vaterite is effective when rapid bone replacement is expected (para 0624) and that amorphous calcium carbonate is suitable when bone replacement equal to or faster than vaterite is desired (para 0626). In other words, suitable for rapid bone replacement. Simp et al. (US 2008/0069852) provides evidence that amorphous calcium phosphate are known as bone substitute materials (para 0014). 
 Applicants state that the material is distinguished from nature because it is subjected to heat which provides for increased amount of amorphous calcium carbonate. Applicants are arguing limitations not claimed. No amounts are specified by the claims and further amounts do not lend to markedly different characteristics.
Applicants also recite that the prior art fails to identify the superior properties achieved by an amorphous calcium carbonate obtained by carbonation of crystalline calcium carbonate (i.e., novel properties through thermolysis and oxidation, which are reflected in considerable adhesive powder and plasticity that allows easy modelling).
In response, the Examiner respectfully submits that the claimed product merely requires amorphous calcium carbonate and is not limited to the method manufactured. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
CORRESPONDENCE
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615